KNOCH, Circuit Judge
(dissenting).
Regretfully, I find myself in disagreement with the conclusion of Judge MERCER’S otherwise excellent analysis of this case.
As Judge MERCER states, Moutoux’s deposition supports Holley’s characterization of its lists as mere suggested price lists. According to Moutoux, plaintiffs never considered themselves bound by these suggested prices while they functioned as a Holley central. There is no indication of evidence to show any basic change in the character of the subsequent lists.
It further appears to me that Moutoux’s deposition indicates not only the extreme difficulty, to which Judge MERCER refers, but a sheer impossibility of sustaining plaintiffs’ allegations of conspiracy and monopolistic practices.
I would affirm the judgment of the District Court.